OPINION — AG — ** INSANE PERSONS — TRANSPORTATION — SHERIFF — MILEAGE ** THE SHERIFF WOULD 'NOT' BE ENTITLED TO COLLECT 7 1/2 CENTS FROM THE COUNTY, NOR 5 CENTS FROM THE FEDERAL GOVERNMENT AND 2 1/2 FROM THE COUNTY, BUT WOULD BE RESTRICTED TO ACCEPTING SUCH AMOUNT AS IS PAID BY THE FEDERAL GOVERNMENT THROUGH THE HOSPITAL FOR TRANSPORTING AN INSANE PATIENT TO A HOSPITAL LOCATED BEYOND THE BOUNDARIES OF THE STATE OF OKLAHOMA. (OUT OF STATE, PRISONERS, TRANSPORTATION, MOVING, TREATMENT, COMPENSATION, FEES) CITE: 19 Ohio St. 180.43 [19-180.43] (OWEN J. WATTS)